           Case 3:19-cv-00290-EMC Document 24 Filed 06/14/19 Page 1 of 2
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch

                                                Courier Address:
                                                Rm 12522
                                                1100 L Street, NW
                                                Washington, DC 20005

Elizabeth Tulis                                 Telephone:               (202) 514-9237
Trial Attorney                                  Fax:                     (202) 616-8470
                                                Email:                   elizabeth.tulis@usdoj.gov

June 14, 2019

VIA ECF
Hon. Edward M. Chen
U.S. District Court
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:      ACLU et al. v. DOJ et al., 19-cv-290-EMC

Dear Judge Chen:

        I write respectfully, pursuant to the Court’s request, to address a question posed by the Court
during the status conference held earlier this week in the above-referenced FOIA case.

        As the Court may recall, defendant FBI initially issued a “Glomar” response to Plaintiffs’ entire
FOIA request, stating that it could neither confirm nor deny the existence of records responsive to
any portion of the request. Plaintiffs administratively appealed that response, and, earlier this year, the
Department of Justice’s Office of Information Policy (“OIP”) adjudicated that appeal and remanded
the request to the FBI. The FBI subsequently re-processed Plaintiffs’ FOIA request, and recently
issued a modified response in which it informed Plaintiffs that it was conducting a search for records
responsive to some parts of the request, but could still neither confirm nor deny the existence of
records responsive to a few subparts of the request. At Wednesday’s conference, Plaintiffs’ counsel
informed the Court that Plaintiffs believed that the FBI’s modified response to Plaintiffs’ FOIA
request was inconsistent with OIP’s earlier remand decision. The Court inquired whether Plaintiffs
could administratively appeal the FBI’s modified response.

       Although during the conference, I indicated that I was not aware of a reason why such an
appeal would be unavailable, my recollection of the governing regulations was incorrect. Specifically,
26 C.F.R. § 16.8(b)(2) provides that “[a]n appeal ordinarily will not be adjudicated if the request
becomes a matter of FOIA litigation.” Because the request at issue is already in litigation, it appears
that OIP could not presently adjudicate an administrative appeal of the FBI’s modified response.

        Plaintiffs concur with this assessment and state that, in light of the unavailability of
administrative relief, the parties should submit a briefing schedule for resolution of the parties’ dispute
regarding the FBI’s Glomar response. Defendants submit that the Court should not bifurcate
summary judgment briefing; rather, the parties should address all issues in a single round of motions.
        Case 3:19-cv-00290-EMC Document 24 Filed 06/14/19 Page 2 of 2
                                     -2-


                                   Respectfully,

                                   /s/ Elizabeth Tulis
                                   Elizabeth Tulis

cc:   Plaintiffs’ counsel
